DETAILED ACTION
Claim Amendments
The claims dated 9/8/21 are entered. Claims 1, 5, 7, and 9 are amended. Claim 8 is cancelled. Claims 1-7 and 9-12 are pending and addressed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston (US 4,665,975).
Regarding claim 1, (see annotated figure) Johnston teaches a heat exchanger module with a longitudinal axis (X) comprising a stack (9) of plates (10) defining at least two fluid circuits (fluids A and B; see Fig. 1), at least some of the plates each comprising fluid circulation channels (21, 23, 25) each delimited at least in part by a groove (Col. 5:29), the channels of at least one circuit, termed the first circuit, includes: a zone of feeding (Z1) the fluid from the exterior of the stack (via 19) in which the channels are parallel to one another (annotated figure) and extend along a secant axis intersecting the longitudinal axis (X’) and the channels are separated by ridges (the material which has not been milled out of the original sheet; Col. 5:29) with adjacent channels communicating via notches in their separating ribs (Col. 5:58-61); a bifurcation zone (Z3) in which each channel is divided into at least two straight channels parallel to one another and parallel to the longitudinal axis (see Fig. 3b and annotated figure) separated from one another by ribs (material not milled out of the original sheet; Col. 5:29); a 


    PNG
    media_image1.png
    917
    925
    media_image1.png
    Greyscale


Johnston further teaches that: the curved profile of each channel of the first circuit comprises two curves connecting the connection zone to the bifurcation zone (note two curves in Z2; annotated figure), per claim 2; the angle between the secant and longitudinal axes is illustrated as approximately 45 degrees (see annotated figure; MPEP 2125), per claim 4; a plate of the first circuit (10a) are inserted between two plates of the second circuit (10b; see Fig. 1a), per claim 5; and the device is formed by .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston.
Johnston teaches division of each straight channel into multiple channels (two in Fig. 2; more than two in Fig. 3b) but does not specify any particular preference for a certain number of channels.
It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the number of channel divisions based on the number of desired flow-through channels (see Col. .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Arafat (US 2017/0089643).
Johnston does not specify the cross-section shape of the channels.
Arafat teaches that it is old and well-known to utilize either ovular or circular cross sections (see Figs. 5-6) for heat exchanger channels.
It would have been obvious to utilize such cross-sectional shapes in Johnston, as taught by Arafat, as Johnston has specifically left such decisions to one of ordinary skill in the art.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Davies (US 2016/0109189).
Regarding claims 9-12, Johnston does not specify a plurality of heat exchanger modules.
Davies teaches the use of several heat exchanger modules (32; Para. [0049]) comprising a fluid tight enclosure (34, 35, 36, 37) intended to be pressurized by a fluid circulating in each of the first and second circuits, with the modules arranged in parallel to the central axis of the enclosure (the modules are stacked in this direction and their widths each extend in this direction; see Fig. 2) and each module is arranged inside the enclosure (see Fig. 2 which illustrates each of 34-37 enclosing a module in order to form a seal with it at least at the communication portions); the first and second fluids are sodium and nitrogen gas (Paras. [0045] and [0047]) with the sodium being coolant for a fast reaction plane (Para. [0045]).
.


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Cachon (US 2016/0201999).
Regarding claims 9-12, Johnston does not specify a plurality of heat exchanger modules.
Cachon teaches the use of several heat exchanger modules (3.1-3.4) and a fluid tight enclosure (2) intended to be pressurized by a fluid (nitrogen) circulating in each of the first and second circuits (see Figs. 2a-2b), with the modules arranged in parallel to the central axis of the enclosure (see Figs. 2a-2b) and each module is arranged inside the enclosure (see Figs. 2a-2b); the first and second fluids are sodium and nitrogen gas (see Figs. 2a-2b) with the sodium being coolant for a fast reaction plant (Para. [0005]).
It would have been obvious to one of ordinary skill in the art to utilize the designs of Johnston in the device of Cachon in order to ensure even fluid distribution across the heat exchangers and thus more uniform performance.

Response to Arguments
Applicant's arguments filed 9/8/21 have been fully considered but they are not persuasive.
Applicant first argues that the channels of Johnston’s feeding zone do not communicate. The argument does this by asserting that (a) channels 21 do not form a part of the feeding zone of Johnston, which is not true as clearly illustrated in the annotated figure above; and (b) that the interconnections that are described in Col. 5:58-60 refer to the interconnecting features found in Z3 which is also not true 
Applicant next argues that the bifurcation zone Z3 does not comprise channels which have been divided into at least two channels but rather a multitude of transverse channels connected to each other. It is not clear from the short statement presented what aspect of the claim language the applicant believes has not been met. Johnston teaches that a number of channels enters this zone, within the zone those channels are divided into a second number of channels which exits the zone, and that second number is more than double the first. The extent of cross-linking of the channels does not appear to be an issue raised by the claim language.
Applicant finally argues that Johnston only teaches straight or curved profiles with references made only to the Figures. The applicant is encouraged to read the relevant portion of the specification of Johnston which was cited in both the original and the present rejection statements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/               Primary Examiner, Art Unit 3763